Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 1 of 21 PagelID#: 2434

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ANTHONY TELLIS and BRUCE CHARLES * JUDGE ELIZABETH E. FOOTE
on behalf of themselves and all others similarly * USMJ MARK L. HORNSBY

situated *
*
VERSUS i
#
JAMES M. LEBLANC, Secretary *
of the Louisiana Department of Public Safety *
and Cerrections, JERRY GOODWIN, id
Warden of David Wade Correction Center * CIVIL ACTION
COL. LONNIE NAIL; DOCTOR GREGORY * NO.: 5:18-CV-00541-EEP-MLH
SEAL; ASSISTANT WARDEN DEBORAH #*
DAUZAT; STEVE HAYDEN; AERIAL ws
ROBINSON; JOHNIE ADKINS; and *
THE LOUISIANADEPARTMENT OF i
#

PUBLIC SAFETYAND CORRECTIONS

DEFENDANTS’ OPPOSITION TO MOTION
FOR TEMPORARY RESTRAINING ORDEI

     
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 2 of 21 PagelID#: 2435

 

TABLE OF CONTENTS
Table of Authorities .....scsccsecssseresessssesssssesenessesessssesessscsesessesecseasassucnecensaesesantsesesstasseereses ii
L. Relevant Factual Background ou... .csccsscssesssseseseesesesssesesssecesesesecsesessesesecsessercsesssacscsessssesessenes I
I. Law and Argument oo... ccc scsssesssrerseeeeseessenceesseseesssarsecesnesseseeerees eeeanesnevaeeeesentensesevanenaeessecens 5
A. Plaintiffs Cannot Demonstrate a Substantial Likelihood of Success on the
METIS ..seescetetsesesnseessatsescseasssseseseseeseeeseassenssesecacseeseeseeaeasaes sesasseesenanecessceseasesssnseseneegees 9
B. Plaintiffs Cannot Show Irreparable Harm.......c.sccessesessscesssessesetsesesesessesesesseseneasees 10
C. The Threatened Injury Does Not Outweigh the Harm to DWCC ou... eeesecesseeeenees 14
D. A Preliminary Injunction Does Not Serve the Public Interest ..........ccseseserseeseees 14
E, Should this Honorable Court Find the Issuing of Injunctive Relief
Is Appropriate, Plaintiffs Must Furnish Adequate Security... .ccssscsseessseseeeseeess 15
TIT, COMCTUSION wo. ee ssesctsesesesessseseneesevacsesscessseeseeesnerseeassesnssacsaseesacercoasssaseesssesssssuenessesssasasens 15
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 3 of 21 PagelD #: 2436

TABLE OF AUTHORITIES

A. STATUTES AND REGULATIONS

1. Fed. R. Civ. P. 65 ce ccccsssscsscssseessessseecsecsecneesessesacesetscenerseesesssesseseteesensenseassseassensenss 15
2. La. Admin Code. tit. 22, Ptl, § 315 ccc cesscsencesscssessetcerectsesesesesaseaecassnessetanseseaens 11
B. CASES

1. Atari, Inc. v. Superior Court, 166 Cal. App. 3d 867, 212 Cal. Rptr. 773

(6th Dist. 1985) oo ececcsessessessesseeessneesecsseessersesseeeesseceeessseaseaessensesseeseseanseasseeeses 13
2. Babbitt v. Albertson’s Inc,, 1993 WL 150300 (N.D. Cal. 1993) voce eeeeesenereeseeees 13
3. Byrum v. Landreth, 566 F.3d 442 s 151 74 0) 01°) 5
4, Clark v. Prichard, 812 F.2d 991 (5" Cir, 1987) ciecccscssssesssesessseessecsseesesseesssssessseenses 5
5. Crabtree v. Hayden, Stone Inc., 43 F.R.D. 281 (S.D.N.Y, 1967)... cccecccsetcrstseenesenes 7
6. Craft v. North Seattle Community College Foundation, 2009 WL 424266

(M.D, Ga, Feb. 18, 2009) vo. ccsccesesersersesesessesseesesenessssesassaseeseecressersesssasenennesees 12
7. In re Cox Enterprises, Inc. Set-top Cable Television Box Antitrust Litigation,

835 F.3d 1195 (LOth Cir. 2016) nc ceccceesestssseeerterseeseseretssstssssssseessasecseseeseraee dd
8. DeGrate v. Toney, No. CIV. A. 08-1943, 2009 WL 1309728 (W.D. La. May 11,

2009) oo. .eessessccsscescsscescetesensccsensesseesseseeaeseceeneessssessaseseesssssnsdssenseceneessecesseensnianesneeteesees 9
9. Enter. Int’l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana,

762 F.2d 464 (5" Cir, 1985) vccccssscsssssssecsecsesssscsessssssessecsseaseesesssesecsscsseasecasecsseessenees 5-6
10. Fulco v. Continental Cablevision, Inc., 789 F. Supp. 45 (D. Mass. 1992) ...........13

11. Garrett v. Metropolitan Life Ins. Co., 1996 WL 325725
(S.D.N.Y. June 12, 1996)... ccsececsecsessecsecserseseseesesessesecessessesssnssessnsasesesessesseeeas 13

12. | Hammond y. City of Junction City, Kansas, 167 F. Supp. 2d 1271
(D. Kan, 2001) v.cccccccccsescecesseeesesesecsesesecssssesescsessesssasscsesessssassesenesassesecsesenscanenssensenes 13

ii
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 4 of 21 PagelD #: 2437

13. - Havlik v. United States, No. 18-CV-0692, 2018 WL 5117282 (W.D. La. Oct. 19,

QZOLB) .rrecccscescerecesesseescssssssessssessscsesneesecavsesssseeseasseeaceaseseeseeadcaassessresesseeasesenseeeecusaase 5-6
14. Johnson vv. Bankers Life and Cas. Co, 2013 WL 5442374

(W.D. Wis. Sept. 30, 2013)... csecetesssetscseccesscsesestsssesersensscsensessssensrensseeseserees 12
15. In re Katrina Canal Breaches Consolidated Litig., No. 05-4182, 2008 WL

4401970 (E.D. La. Sept, 22, 2008) ....cccscsecsssseesecressesesessseeseessessessssssssessoensesasoeasns 7
16. Keystone Tobacco Co, Inc v. US. Tobacco Co., 238 F. Supp. 2d

151 (D.D.C. 2002) oc eecssccsscescsesceseesessccssvsessscssssscecssssessseesseseeceesersssvsesarseeenesenes 12
17. Parks v. Eastwood Ins. Services, Inc., 235 F. Supp. 2d 1082 (C.D. Cal. 2002) ...... 12
18. Resnick v. American Dental Ass’n, 95 F.R.D. 372, (N.D. TD. 1982) cece 13
19, Roberts v. Vannoy, No. 16-CV-600-JWD-EWD, 2017 WL

2256962 (M.D. La. 2017) ..eccssssesscsssetsescerscsscreeseeseesessevsessssssensessssesssassussesesssesensasearens 5
20. — Roho, Inc. v. Marquis, 902 F.2d 356 (5" Cir. 1990)...ccsssssssseesssecssueecsnsenssessssssneessees 5
21. Tate v. LeBlanc, No. 13-CV-1253-P, 2014 WL 6455794 (W.D. La. 2014)... 5
22. Schick v. Berg, 430 F.3d 112 (2d Cir, 2005)... cccescseesseessseesserseresnenesesesareeteneeenees 11

23. Vallone v. CNA Financial Corp., 2002 WL 1726524 (N.D. Ill. March 19, 2002) ..13
24, Velez v. Novartis Pharm. Corp., 2010 WL 339098 (S.D.N.Y. Jan. 26, 2010) ........ 12
25. Walney v. Swepi LP, 2017 WL 319801 (W.D. Pa. Jan, 23, 2017) .receeesereeeenerereres 11

26. Inre Wells Fargo Wage and Hour Employment Practice Litigation, 2014 WL
1882642 (S.D. Tex. May 12, 2014) vc cccesscsssessserssessseseecssesseensseessesersenseneeeseaey 12

27. Wright v. Adventures Rolling Cross Country, Inc., 2012 WL 2239797
(N.D. Cal. June 15, 2012) ceccccscssessecsesscssssscserscecessssaseesecnsersesessecesseseeeeeesesaesaes 12

Cc. OTHER AUTHORITIES
1, American Bar Association Formal Opinion 07-445 (April 11, 2007)... 8
2. Restatement (Third) of the Law Governing Lawyers § 99 (2000) .....sessesssseseeees 7-8

iil
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 5 of 21 PagelD#: 2438

3. Status of communications with class members, 2 McLaughlin on Class Actions
S L1:1 C1Sth ed) i ecetetsecesstseseseteseecetscssssccassesesesenssssnessseesssentareseeseeseneeseees 7-8, 11

iv
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 6 of 21 PagelD #: 2439

MAY IT PLEASE THE COURT:

Defendants offer the following Memorandum in Opposition to Plaintiffs’ Motion for
Temporary Restraining Order [R. Doc. 142]. For the reasons more fully set forth herein,
Plaintiffs are not entitled to the extraordinary remedy of a temporary restraining order. As such,
the Defendants respectfully request that this Honorable Court deny Plaintiffs’ request for a
temporary restraining order.

I. RELEVANT FACTUAL BACKGROUND

On July 19, 2018, the Defendants propounded discovery to the Plaintiffs asking them to
identify “all offenders at DWCC you claim have a current attorney—client relationship with your
attorneys.” (Int. No. 19.) In response, both named plaintiffs, through their counsel, objected to
the interrogatory and implied that all offenders housed in NI-N4 had an attorney-client
relationship with their counsel. On September 18, 2018, the Defendants sent a deficiency letter

to Plaintiffs’ counsel stating as follows:

With regard to Interrogatory No. 19, your office has made allegations that you
have attorney-client relationships with the putative class. We have asked a
specific question about who you claim to have a relationship with. This
information goes directly toward adequacy of the class representatives. The
Plaintiffs as putative class representatives have an obligation to answer this
question. To the extent they continue to refuse to answer this interrogatory, we
will assume that we may interview all inmates you do not identify as clients in
this. We would prefer to work with you on this very basic question, but if you
persist in refusing to answer, we may have to take further action to get an answer
to this question.

In response, on October 5, 2018, the Plaintiffs supplemented their response as follows:

Supplemental Response to Interrogatory No. 19: As stated in our original
response, every communication we have with -every prisoner on the South
Compound has been with the understanding that the communication is privileged.
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 7 of 21 PagelD #: 2440

We represent all members of the putative class, which at a minimum includes all
prisoners housed in extended lockdown (N1-N4) as it is defined in the Complaint.

You explicitly do not have our permission to “assume that you may interview all

inmates.” We have clearly stated that we consider ourselves to have an attorney-

client relationship with every person housed on the South Compound and we have

advised every person we have spoken with of same. If you have a belief that we

are not the representative of a particular person and intend to proceed with

speaking with that individual please notify Plaintiffs in advance of any intended

contact with a putative class member.

During this litigation the Plaintiffs have been granted access to interview numerous
offenders other than the named plaintiffs at DWCC no fewer than nine times, including, on
March 16, 2018; July 26, 2018; August 14, 2018; August 27-29, 2018 (site visit); September 24—
25, 2018; October 15—16; November 19-20, 2018; December 19, 2018; and January 22, 2019.
Plaintiffs’ counsel has also used the Protection and Advocacy Acts grant of access (“P&A
access”) pre-suit to investigate the claims in this action. At no time have the Plaintiffs identified
by name any offenders with whom they claim an attorney-client relationship other than the
named plaintiffs despite several opportunities to do so.

On January 29, 2019, the Plaintiffs asked to interview the named plaintiffs and other
offenders at DWCC on January 31, 2019, (Pl. Ex. 1.) The Defendants responded that day as
follows:

Jonathan,

We are in receipt of your request to conduct visits on January 31, 2019 for

yourself, Bruce Hamilton, and Katie Schwartzmann. As you know, we previously

provided you and Melanie Bray access to offenders at DWCC on January 22,

2019. We have also previously provided other members of the Advocacy Center

access to offenders numerous other times during the course of this litigation. As

you know, the issue of site visits to DWCC as it relates to this litigation is the
subject of a pending motion for protective order [R. Doc. 102.]. This visit is
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 8 of 21 PagelID#: 2441

clearly in connection with the litigation and not pursuant to the Advocacy
Center’s P&A access authority given the fact that enrolled counsel in this case
who are not members of the Advocacy Center are seeking access.

The issue of access is further made acute given that the Advocacy Center has
refused to identify which offenders it represents in this matter and has sought to
prevent the Defendants from having equal access to fact witnesses in this
litigation. As you are undoubtedly aware, the issue of access to fact witnesses is
now the subject of a pending motion to approve putative class communication [R.
Doc. 139]. Given that the issues of site visits and access are now both before the
Court, DWCC will not grant your request for interviews of putative class
members in connection with the litigation until these matters are ruled upon.
DWCC will, however, facilitate interviews with the named plaintiffs Charles and
Tellis on January 31, 2019 for you, Ms. Schwartzman, and Mr. Hamilton.

(Pl. Ex. 2.) In response, Plaintiffs’ counsel confirmed via email at 8:57 PM that the interviews
were, indeed, not pursuant to the Advocacy Center’s P&A access, stating:

Plaintiffs’ counsel indeed intend to visit DWCC in connection with this litigation
in our position as attorneys for many of the men housed there and attorneys for
the putative class.

(Pl. Ex. 3.) On January 30, 2019, the Defendants responded as follows:
Dear Mr. Trunnell,

Thank you for your response. We would like to clarify some misstatements
therein. We do not intend and are not interfering with known attorney-client
relationships. We also are not interfering with the right for offenders with counsel
to meet with that counsel.

All of the offenders housed at DWCC may still seek legal assistance. DWCC’s
refusal to allow interviews of offenders by your office is not denying “access to
legal counsel.” In the spirit of cooperation, we invite you to identify any of the
offenders you claim to represent in this matter so that we may facilitate meetings
with those you affirmatively represent in this matter.

Finally, your hyperbole is just that. No rights are being “held hostage.” The
existence of an attorney-client relationship is the prerequisite to meeting with a
client. We have afforded you numerous opportunities to identify those person
[sic] that enjoy such a relationship with your office. You have chosen to refuse to
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 9 of 21 PagelID#: 2442

answer this simple question in the name of restricting access to important fact
witnesses, To be absolutely clear, we remain willing to facilitate meetings with
anyone that you have an affirmative attorney-client relationship with provided
you demonstrate that relationship. We look forward to working with you to
resolve access issues with those offenders that are represented in this matter.

(PI. Ex. 4)

In response, Plaintiffs’ counsel reiterated the position that they believe they represent all
putative class members pre-certification and conflated alleged privileged communications with
representation. (Pl. Ex. 5.) The Defendants responded as follows:

Dear Jonathan,

You continue to misstate my client’s position in an attempt to posture. DWCC’s
position is still that, at this time and in light of the pending motions, it will
facilitate meetings with those that have an affirmative attorney-client relationship
with your organization, We have repeatedly asked you to identify the specific
persons you contend you have an attorney-client relationship with. You, in
response, continue to obfuscate by claiming a position that is not in step with the
clear law on the issue. You continue to imply you have attorney-client
relationships with other offenders in extended lockdown, but, similarly, continue
to refuse to identify those individuals. As such, you have furnished nothing that
would allow a reasonable person to identify which persons are represented by the
Advocacy Center in this matter. One thing is clear, however. The named
plaintiffs enjoy such a relationship.

Your accusations of unlawfulness are not appropriate and are inflammatory for
the sake of posturing. As we have continued to clearly state, DWCC is willing to
facilitate interviews with any and every offender who is officially represented by
the Advocacy Center. Your blanket assertion that this is all offenders in extended
lockdown, past, present, and future as indicated in the Complaint is not sufficient
given the law on the matter. Your Rule 11 obligations existed at the time of
filing. If any allegations you made at that time were not warranted by the facts
and law, you need to take appropriate action.

(PI. Ex. 6.)
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 10 of 21 PageID #: 2443

As reflected in the above communications, the Defendants have consistently been willing
to facilitate meetings between the Advocacy Center and its clients. The issue, however, is that
Plaintiffs’ counsel refuses to identify their actual clients.

Il. LAW AND ARGUMENT

In order to be entitled to injunctive relief, the Plaintiffs must show “(1) a substantial
likelihood of success on the merits, (2) a substantial threat of irreparable injury if the injunction
is not issued, (3) that the threatened injury if the injunction is denied outweighs any harm that
will result if the injunction is granted, and (4) that the grant of an injunction will not disserve the
public interest.” Tate v. LeBlanc, No. 13-CV-1253-P, 2014 WL 6455794 at *2 (W.D. La, 2014)
(citing Byrum v. Landreth, 566 F.3d 442, 445 (5" Cir. 2009)). The party seeking a TRO or
preliminary injunction carries the “heavy burden” of showing that his request meets each of these
requirements. Enterprise Int'l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d
464, 472 ou Cir. 1985); see also Clark v. Prichard, 812 F.2d 991, 993 (si Cir. 1987); Havlik v.
United States, No, 18-CV-0692, 2018 WL 5117282 at *2 (W.D. La. Oct. 19, 2018). [fa plaintiff
fails to meet his burden regarding any of the necessary elements, the Court need not address the
other elements necessary for granting an injunction. See Roho, Inc. v. Marquis, 902 F.2d 356,
361 (5" Cir. 1990) (declining to address the remaining elements necessary to obtain a
preliminary injunction after finding that the plaintiff failed to show a substantial likelihood of
success on the merits); Roberts v. Vannoy, No. 16-CV-600-JWD-EWD, 2017 WL 2256962 at *2

(M.D. La. 2017). In a prison setting, requests for preliminary injunctive relief are “viewed with
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 11 of 21 PagelID#: 2444

great caution because judicial restraint is especially called for in dealing with the complex and
intractable problems of prison administration.” Havlik, 2018 WL 5117282 at *2.

In considering whether to grant or deny a temporary restraining order, the district court
“must remember that a preliminary injunction is an extraordinary and drastic remedy[.]” Enter.
Int'l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5" Cir. 1985).
When the movant fails to prove that, absent the injunction, irreparable injury will result,
the preliminary injunction should be denied. /d. Plaintiffs cannot meet their cumulative burdens
as discussed herein.

After much review, the Defendants did not find a single case holding that putative class
counsel is entitled to face-to-face interviews of putative class prisoners facilitated by a
correctional institution, much less a case holding that such a right was absolute and limitless.
Similarly, the Plaintiffs cite no such authority in their memorandum. For all of the hyperbolic
claims that only allowing counsel to meet with their actual clients is “lawless,”
“unprecedented,”” “violates myriad basic principles of legal ethics,”?> “alarming,”
“obstructionist,”> and “an act of egregious bad faith,”® no case law has been cited in favor of the
Plaintiffs’ position. In fact, the issue of direct communication between class counsel and

absent class members raises questions about solicitation of clients prohibited by ethical rules, and

if subject to no constraints, significant potential for abuse that could undermine the fairness of

 

'Mem. Supp. at 5.
"Id.

3 Ig.

4 Id. at 6.

° Id.

$Id. at 7.
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 12 of 21 PageID#: 2445

the proceeding. See § 11:1. Status of communications with class members, 2 McLaughlin on
Class Actions § 11:1 (15th ed.). Further, in order to prevent the class action mechanism as a tool
to identify potential clients, courts will ordinarily not permit putative class counsel to obtain
discovery of even the putative class members’ identities at the pre-certification stage. Id; see
also Crabtree v. Hayden, Stone Inc., 43 F.R.D. 281, 283 (S.D. N.Y. 1967) (“the purpose of the
pre-trial discovery rules . . . is to enable the parties to prepare for trial with respect to their own
bona fide existing claims, not to determine whether third parties may have similar claims”).

As to the question of whether putative class members are “clients” pre-certification of a
class action, the law is clear that a “client-lawyer relationship with a potential member of the
class does not begin until the class has been certified[.]” Jn re Katrina Canal Breaches
Consolidated Litig., No. 05-4182, 2008 WL 4401970 at *3 (E.D. La. Sept. 22, 2008); see also
Restatement (Third) of the Law Governing Lawyers § 99 (2000) (“[O]nce the proceeding has
been certified as a class action, the members of the class are considered clients of the lawyer for
the class; prior to certification, only those class members with whom the lawyer maintains a
personal client-lawyer relationship are clients.”). Thus, before class certification, the putative
class members are not represented persons regardless of the purported “attorney-client
relationship” Plaintiffs’ counsel attaches to members of the putative class. (Mem. Supp. at 11.).

The law is clear that, before a class has been certified, “only the named plaintiffs are
clients of the [plaintiffs’ law] firm at this stage. Therefore, [the firm] cannot assert the attorney-
client privilege with respect to . . . [un]Jnamed plaintiffs because only clients can claim this

privilege.” See In re Katrina Canal Breaches Consol. Litig., No. CIV.A. 05-4182, 2008 WL
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 13 of 21 PageID #: 2446

4401970, at *2 (E.D. La. Sept. 22, 2008); see alse § 11:1. Status of communications with class
members, 2 McLaughlin on Class Actions § 11:1 (15th ed.) (“The majority rule is that while
named plaintiffs are clients of class counsel precertification, absent class members are not
represented parties prior to class certification and the expiration of any opt-out period, and thus
neither the ethical rules governing communications with represented parties nor the attorney-
client privilege, are applicable precertification.”); Restatement (Third) of the Law Governing
Lawyers § 99 (2000) (“[O]nce the proceeding has been certified as a class action, the members
of the class are considered clients of the lawyer for the class; prior to certification, only those
class members with whom the lawyer maintains a personal client-lawyer relationship are

clients.”).

The American Bar Association is in accord, stating in a formal opinion:

Before the class has been certified by a court, the lawyer for plaintiff will
represent one or more persons with whom a client-lawyer relationship clearly has
been established. As to persons who are potential members of a class if it is
certified, however, no client-lawyer relationship has been established. A client-
lawyer relationship with a potential member of the class does not begin until the
class has been certified and the time for opting out by a potential member of the
class has expired. If the client has neither a consensual relationship with the
lawyer nor a legal substitute for consent, there is no representation. Therefore,
putative class members are not represented parties for purposes of the Model
Rules prior to certification of the class and the expiration of the opt-out period.

American Bar Association Formal Opinion 07-445 (April 11, 2007). As the named plaintiffs are
the only offenders represented in this matter, Plaintiffs’ counsel is only entitled to meet with the
named plaintiffs.

The Defendants’ position is aligned with the clear law—the Defendants will facilitate

confidential meetings between Plaintiffs’ counsel and those that are demonstrably clients of

8
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 14 of 21 PagelID #: 2447

Plaintiffs’ counsel. The Defendants expressly made offenders Tellis and Charles available for
interviews and gave Plaintiffs’ counsel every opportunity to identify others that are represented
in this matter. Plaintiffs’ counsel refused the opportunity to specifically identify such others and
did not exercise their opportunity to meet with their clients—offenders Tellis and Charles—
despite them being made available. As such, the Plaintiffs request for a temporary restraining

order is without merit.

A. Plaintiffs Cannot Demonstrate a Substantial Likelihood of Success _on_ the
Merits,

 

The Plaintiffs have not demonstrated a substantial likelihood that they can prevail on the
merits. Plaintiffs’ counsel seek to meet with their clients. The Defendants have already agreed
to facilitate meetings with the named plaintiffs—the only actual clients identified. There is no
right for Plaintiffs’ counsel to conduct limitless confidential interviews with putative class
members at DWCC.

The Plaintiffs claim that the right to meet face-to-face with putative class members
implicates the right of access to the courts. To prevail on an access-to-the-court claim, a prisoner
must generally demonstrate that he has suffered “an actual injury” stemming from the alleged
defendants’ unconstitutional conduct. See DeGrate v. Toney, No. CIV. A. 08-1943, 2009 WL
1309728 at *6 (W.D. La. May 11, 2009), As an initial matter, no person represented by
Plaintiffs’ counsel has standing to raise this claim at this time. It is undisputed that the
Defendants have never denied Plaintiffs’ counsel access to the named plaintiffs. Even despite
the standing issue, the Plaintiffs have not demonstrated such an injury, much less

unconstitutional conduct: the Defendants will permit confidential meetings of represented
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 15 of 21 PageID #: 2448

offenders with their counsel, and the Plaintiffs have not identified one represented offender who
has been denied access to his counsel.

Finally, the Plaintiffs invoke their fallback argument of their PRA access, (Mem. Supp.
at 7.) Plaintiffs’ counsel was clear that the meetings sought in this instance were not pursuant to
the P&A access.’ This conclusion is inevitable when one considers that Mr. Hamilton and Ms.
Schwartzmann, both of whom were seeking meetings with putative class members, are not
employees of the Advocacy Center. Thus, this is a litigation dispute, not a P&A access dispute.

B. Plaintiffs Cannot Show Irreparable Harm.

The Plaintiffs have also failed to show irreparable harm. Despite already enjoying
confidential interviews with dozens of DWCC offenders over two years, conducting burdensome
written discovery producing over 100,000 pages of documents, and conducting an expert site
visit, the Plaintiffs characterize the approaching March 8, 2019 deadline as critical. Meanwhile,
as documented by multiple pending motions before this Honorable Court, the Defendants have
been shut out of the facts uncovered during the Plaintiffs’ site visit and have been prevented from
investigating the claims of DWCC offenders by the Plaintiffs’ obstructionist tactics. Not
allowing access to putative class members has no impact on the Plaintiffs’ readiness for class
certification. In fact, Plaintiffs’ counsel has previously claimed that individual participation in
this suit is “not required.” [R. Doc. 135 at 3.] The Plaintiffs are not restricted from meeting with
their clients to prepare. All the Defendants require is that the Plaintiffs identify those offenders

with whom they enjoy an attorney-client relationship.

 

7 Pls. Ex. 3 (“Plaintiffs’ counsel indeed intend to visit DWCC in connection with this litigation in our position as
attorneys for many of the men housed there and attorneys for the putative class.”),

10
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 16 of 21 PagelID #: 2449

With respect to phone calls (Mem. Supp. at 9), the Plaintiffs incorrectly describe the
underlying facts. DWCC’s policy—as established in the Louisiana Administrative Code—is that
all offender telephone calls made through use of the offender telephone system are recorded and
are subject to monitoring, including calls made to attorneys using the offender telephone system.
La. Admin Code. tit. 22, Pt I, § 315(D)(1)(d). As to attorney phone calls, however, calls placed
on the offender telephone system are recorded but not monitored unless the Warden determines a
security need exists. La. Admin Code. tit. 22, Pt I, § 315(D)(6)(a)(iii). Prior to examination of
the content of the conversation with the attorney, the party requesting examination must put in
writing the factors supporting the good cause and submit to the Warden for approval. Jd Only
after approval has been received, shall the conversation be examined. /d. Only investigators
approved by the chief of operations shall be allowed to monitor the calls. Jd. Thus, there is an
expectation of privacy on such calls.

That being said, putative class members are not clients and, therefore, are not afforded
privileged communications with class counsel pre-certification. See § 11:1. Status of
communications with class members, 2 McLaughlin on Class Actions § 11:1 (15th ed.)
(“{Nleither the ethical rules governing communications with represented parties nor the attorney-
client privilege, are applicable precertification.”); see also In re Cox Enterprises, Inc. Set-top
Cable Television Box Antitrust Litigation, 835 F.3d 1195, 1203 qo" Cir. 2016) (“[T]he great
weight of authority .. . is that the attorneys in the putative class action do not represent them as
class counsel.”) (citing McLaughlin on Class Actions); Schick v. Berg, 430 F.3d 112, 116-117

(2d Cir. 2005); Walney v. Swepi LP, 2017 WL 319801 at *13 (W.D. Pa. Jan. 23, 2017) (quoting

11
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 17 of 21 PagelD #: 2450

McLaughlin on Class Actions); Ja re Wells Fargo Wage and Hour Employment Practice
Litigation, 2014 WL 1882642 at *5 (S.D. Tex. May 12, 2014) (a “‘client-lawyer relationship
with a potential member of the class does not begin until the class has been certified and the time
for opting out by a potential member of the class has expired’”); Johnson v. Bankers Life and
Cas. Co., 2013 WL 5442374 at *2 n.1 (W.D. Wis. 2013) (quoting McLaughlin on Class
Actions); Wright v. Adventures Rolling Cross Country, Inc., 2012 WL 2239797 at *4 (N.D. Cal.
June 15, 2012); Velez v. Novartis Pharm, Corp., 2010 WL 339098 at *2 (S.D.N.Y. 2010) (noting
that “with respect to Rule 4.2’s application in the class-action context” representation occurs
post-expiration of opt-out period); Craft v. North Seattle Community College Foundation, 2009
WL 424266 at *2 (M.D. Ga. 2009) (in case challenging charges for debt adjusting services,
declining to bar defendant from communications with putative class members based on
defendant’s sending checks to putative class members where communication “did not make any
reference to this lawsuit, did not make a lopsided presentation of the facts, did not explain the
basis for the refund (or even call the check a ‘refund’), and did not elicit a release of any
claims”); Parks v. Eastwood Ins. Services, Inc., 235 F. Supp. 2d 1082, 1084(C.D. Cal. 2002)
(“{T]he majority view seems to be against a ban on pre-certification communication between
Defendant and potential class members. The Second Circuit, state and federal district courts in
California, and a leading treatise conclude Rule 23 pre-certification communication is
permissible because no attorney-client relationship yet exists.”); Keystone Tobacco Co., Inc v.
US. Tobacco Co., 238 F. Supp. 2d 151 (D.D.C. 2002) (finding defense counsel’s

communications with putative class to encourage pre-certification settlement neither inaccurate

12
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 18 of 21 PageID #: 2451

nor misleading and in compliance with established law); Vallone v. CNA Financial Corp., 2002
WL 1726524 at *1 (N.D. Ill. March 19, 2002) (holding that the attorney-client privilege did not
attach between putative class counsel and putative class members and granting defendants’
motion to compel supplemental discovery of questionnaires); Hammond v. City of Junction City,
Kansas, 167 F. Supp. 2d 1271, 1286 (D. Kan. 2001) (“It is fairly well-settled that prior to class
certification, no attorney-client relationship exists between class counsel and the putative class
members.”); Garrett v. Metropolitan Life Ins. Co., 1996 WL 325725 at *6 (S.D.N.Y. June 12,
1996), (noting that “before class certification, the putative class members are not ‘represented’
by the class counsel”); Babbitt v. Albertson’s Inc., 1993 WL 150300 at *1 (N.D. Cal. March 31,
1993) (finding that defense attorney’s pre-certification communication with putative class
members did not violate anticontact rule); Fulco v. Continental Cablevision, Inc., 789 F. Supp.
45, 47 (D. Mass. 1992) (holding that DR 7-104 does not apply prior to certification because the
potential class members are not yet “represented by” counsel); Resnick v. American Dental
Ass'n, 95 F.R.D. 372, 376 n.6, (N.D. Ill. 1982) (“Before certification DR 7-104 does not apply
because the potential class members are not yet ‘represented by’ counsel.”); Atari, Inc. v.
Superior Court, 166 Cal. App. 3d 867, 871, 212 Cal. Rptr. 773 (6th Dist. 1985) (“Absent a
showing of actual or threatened abuse, both sides should be permitted to investigate the case
fully [during the pre-certification period]”).

As to the usage of mail, the Plaintiffs claim this is impractical. There is no authority

indicating that usage of the U.S. mail for communication is “impractical.” Mail is still used in

13
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 19 of 21 PageID #: 2452

many class actions to contact putative class members. In this specific case, the putative class
members are easy to contact via the prison mail system.

C. The Threatened Injury Does Not OQutweigh the Harm to DWCC.

Even assuming the Plaintiffs have shown a likelihood of success on the merits and
irreparable injury, the threatened injury does not outweigh the harm to DWCC. First, there is no
injury. All represented persons have access to their counsel. DWCC will facilitate confidential
meetings with all those that are represented, and DWCC has attempted to identify those persons.
Second, Plaintiffs’ counsel has been investigating DWCC for over two years, has conducted an
expert site visit, has had dozens of interviews, and has the complete files of all DWCC offenders
they have requested. Only the Defendants have not had access to the putative class members in
this case.

D. A Preliminary Injunction Does Not Serve the Public Interest,

The granting of a preliminary injunction is adverse to the public interest. The Defendants’
conduct is in accord with the law. It has and will continue to provide access to all represented
persons. At this point, the only persons who are demonstrably represented in this matter are the
named plaintiffs. The orderly process of investigation relies on discovery, which has been
conducted at length. Pre-suit, the Advocacy Center claims to have spent two years investigating
DWCC. Should the Advocacy Center want to question additional offenders, it can notice their

depositions.

14
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 20 of 21 PagelID #: 2453

E, Should this Honorable Court Find the Issuing. of Injunctive Relief_ is

 

 

Under Fed. R. Civ, P. 65(c), the Court may issue a preliminary injunction only if the
movant gives security in an amount the Court deems proper to pay costs and damages sustained
by a party who is wrongfully enjoined. If the Court is inclined to grant injunctive relief, the
Defendants respectfully request that the Court order the Plaintiffs to post as security an amount
sufficient to cover the substantial costs imposed on DWCC of providing a callout procedure,
providing meeting space, and providing security for the Advocacy Center. An amount of
$10,000.00 would be appropriate over the duration of this case assuming biweekly meetings
going forward.

Ill. CONCLUSION

The Plaintiffs are not entitled to injunctive relief on the showing made. The Defendants
have provided all represented persons access to their attorneys in this litigation. The Defendants
have even gone above and beyond by providing numerous opportunities to interview putative
class members despite being under no obligation to do so, There is no authority for the
proposition that Plaintiffs’ counsel is entitled to confidential face-to-face meetings with putative
class members pre-certification. At this point, a reasonable person could only identify offenders
Charles and Tellis as clients in this matter. The Defendants respectfully submit that this
Honorable Court should deny the request for a temporary restraining order.

Respectfully Submitted:

JEFF LANDRY,
ATTORNEY GENERAL

15
Case 5:18-cv-00541-EEF-MLH Document 145 Filed 02/03/19 Page 21 of 21 PagelID #: 2454

KANTROW, SPAHT, WEAVER & BLITZER
(A PROFESSIONAL LAW CORPORATION)
445 North Boulevard, Suite 300 (70802)

P.O. Box 2997

Baton Rouge, Louisiana 70821-2997
Telephone: (225) 383-4703

Facsimile: (225) 343-0630

By: /s/ Randal J. Robert

Randal J. Robert (#13800)

Connell L. Archey (#29992)

Keith J, Fernandez (#33124)

George P. Holmes (#36501)

Special Assistant Attorneys General

Email: randy@kswb.com
connell@kswb.com
keith@kswb.com
george@kswb.com

Margaret A. Collier (#33790)
Assistant Attorney General
Louisiana Department of Justice
Civil Division

P.O, Box 94005

Baton Rouge, LA 70804-9005
Telephone: (225) 326-6000

Fax: (225) 326-6098

Email: collierma@ag.louisiana.gov

Counsel for Defendants

CERTIFICATE OF SERVICE

I hereby certify that on the 3" day of February, 2019, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

/s/ Randal J. Robert
Randal J. Robert

#374122

16
